Case 2:20-cv-10473-JFW-GJS Document1 Filed 11/16/20 Page1of8 Page ID #:1

_

FRANK N. DARRAS #128904, Frank@DarrasLaw.com
SUSAN B. GRABARSKY #203004, SGrabarsky@DarrasLaw.com

 

 

 

 

 

 

 

4 PHILLIP S. BATHER #273236, PBather@DarrasLaw.com
3 fp) DarrasLaw
4 3257 East Guasti Road, Suite 300
5 Ontario, California 91761-1227
Telephone: (909) 390-3770
6 Facsimile: (909) 974-2121
7 Attorneys for Plaintiff
8 SANDRA GARCIA
9 UNITED STATES DISTRICT COURT
10 CENTRAL DISTRICT OF CALIFORNIA
S 14 SANDRA GARCIA, Case No:
© 12 i
sonal Plaintiff, COMPLAINT FOR BENEFITS UNDER
Y) 13 AN EMPLOYEE WELFARE BENEFIT
© vs. PLAN
t= 14
GM 45 LIFE INSURANCE COMPANY OF
CG NORTH AMERICA,
— 46
47 Defendant.
18
19
20 Plaintiff alleges as follows:
21 1. This Court’s jurisdiction is invoked pursuant to 28 U.S.C. §§ 1331, 1337

22 and 29 U.S.C. § 1132(a), (e), (f), and (g), of the Employee Retirement Income Security
23 Act of 1974, 29 U.S.C. § 1101, et seq. (hereafter “ERISA”) as it involves a claim by
24 Plaintiff for disability benefits under employee benefit plans regulated and governed

ZO under ERISA. Jurisdiction is predicated under these code sections as well as 28 U.S.C.

26 § 1331 as this action involves a federal question.
27 2. The ERISA statute at 29 U.S.C. § 1133, in accordance with Regulations of
28 the Secretary of Labor, provides a mechanism for internal appeal of benefit denials.

-1-

 

COMPLAINT
Case 2:20-cv-10473-JFW-GJS Document1 Filed 11/16/20 Page 2 of8 Page ID #:2

16 U.S.C. § 1132(e)(2) in that defendant LINA, who fully insured the policy and who is

1 Those avenues of appeal have been exhausted.
2 3. Plaintiff is informed and believes and thereon alleges that the Security
2 Group, Inc. and all subsidiaries and affiliates Group Short Term Disability Plan and
4 Security Group, Inc. and all subsidiaries and affiliates Group Long Term Disability Plan
5 (hereinafter collectively referred to as the “Plans”) are employee welfare benefit plans
6 established and maintained by Security Group, Inc. (“SGI”), to provide its employees
7 and those of its subsidiaries and affiliates, including Plaintiff, SANDRA GARCIA
8 (“Plaintiff? and/or Ms. GARCIA’), with income protection in the event of a disability and
9 is the Plan Administrator for the Plans.
10 4. Plaintiff alleges upon information and belief that Defendant, LIFE
s 11 INSURANCE COMPANY OF NORTH AMERICA (“LINA”), is, and at all relevant times
& 2 was, a corporation duly organized and existing under and by virtue of the laws of the
VY) 13 State of Pennsylvania, authorized to transact and transacting the business of insurance
c 14 in this state, and, the insurer and Claims Administrator for the Plans.
G 15 5. Plaintiff further alleges that venue is proper in this district pursuant to 29
small

 

17 ultimately liable if Plaintiff is found disabled, may be found in this district. Since on or
18 about November 1, 1956, LINA has been registered as a corporation with the state of
19 California, has extensive contacts within the state, employs California residents,

20 conducts ongoing business within the state and therefore, may be found within the

21 state.
22 6. At all relevant times Plaintiff was a resident and citizen of the United
23 States, an employee of SGI, its successors, affiliates and/or subsidiaries, and a

24 participant in the Plans.

25 7. Based upon information and belief, Plaintiff alleges that at all relevant

26 times herein Plaintiff was covered under group short term disability policy number VDT-
27 0962331 and group long term disability policy number LK-0965347 (hereinafter

28 collectively referred to as the “Policies”) that had been issued by Defendant LINA to SGI

£3,

 

COMPLAINT
Case 2:20-cv-10473-JFW-GJS Document1 Filed 11/16/20 Page 30f8 Page ID#:3

 

 

1 to insure its Plans, and the eligible participants and beneficiaries of the Plans, including
2 Plaintiff.
3 8. The subject Policies promised to pay Plaintiff weekly short term disability
4 benefits and monthly long term disability benefits for a specified period of time should
S she become disabled. Therefore, LINA both funds and decides whether claimants will
6 receive benefits under the Plans and as such suffers from a structural conflict which
7 requires additional skepticism.
8 9. Based upon information and belief, Plaintiff alleges that, according to the
9 terms of the Plans, if Plaintiff became disabled, LINA promised to pay short term and
10 long term disability benefits to Plaintiff as follows:
S 11 Short Term Disability Benefits:
@ 12 ° Elimination Period: 30 days
6G 13 e Gross Disability Benefit: The lesser of 60% of an Employee’s weekly
= 14 Covered Earnings rounded to the nearest dollar or the Maximum Disability
GO 45 Benefit.
16 e Maximum Disability Benefit: $1,000 per week
f aN 17 ° Maximum Benefit Period: The 26" week from the date of disability.
18 e Definition of Disability/Disabled:
19 o The Employee is considered Disabled if, solely because of Injury or
20 Sickness, he or she is:
21 i. Unable to perform the material duties of his or her Regular
22 Job; and
23 ii. Unable to earn 80% or more of his or her Covered Earnings
24 from working in his or her Regular Job.
25 //
26 //
27 //
28 //

<G..

 

COMPLAINT
Case 2:20-cv-10473-JFW-GJS Document1 Filed 11/16/20 Page 4of8 Page ID #:4

 

 

1 Long Term Disability Benefits:
2 ° Elimination Period: 180 days
3 ° Gross Disability Benefit: The lesser of 60% of an Employee’s monthly
4 Covered Earnings rounded to the nearest dollar or the Maximum Disability
5 Benefit.
6 e Maximum Disability Benefit: $7,500 per month
7 e Definition of Disability/Disabled:
8 o The Employee is considered Disabled if, solely because of Injury or
9 Sickness, he or she is:
10 « 1. Unable to perform the material duties of his or her Regular
Ss 11 Occupation; and
aw 12 # 2. Unable to earn 80% or more of his or her Indexed
Y) 13 Earnings from working in his or her Regular Occupation.
© 14 o After Disability Benefits have been payable for 12 months, the
© 15 Employee is considered Disabled if, solely due to Injury or
(A 16 Sickness, he or she is:
2 17 = 1. unable to perform the material duties of any occupation for
18 which he or she is, or may reasonably become, qualified
19 based on education, training or experience; and
20 # 2. Unable to earn 80% or more of his or her Indexed
21 Earnings.
22 10. Prior to her disability under the terms of the Plans, Plaintiff, who had been
23 employed with SGI, was working as a Senior Assistant Manager.
24 11. Onor about February 28, 2019, Plaintiff became disabled as defined by
25 the terms of the Plans and timely submitted a claim to LINA for payment of disability
26 benefits.
va //
28 //

-4-

 

COMPLAINT
Case 2:20-cv-10473-JFW-GJS Document1 Filed 11/16/20 Page 5of8 Page ID#:5

 

1 12. | However, on or about May 9, 2019, LINA unreasonably and unlawfully
2 denied her short term disability claim. And, on or about August 28, 2019 and October
3 26, 2020, LINA unreasonably and unlawfully upheld its denial of her short term disability
4 claim.
5 13. | Onor about November 21, 2019, LINA unreasonably and unlawfully
6 denied Plaintiff's long term disability claim. And, on or about October 26, 2020, LINA
7 unreasonably and unlawfully upheld its denial of her long term disability claim.
8 14. | According to LINA’s denial letters:
g e May 9, 2019: “After completing our review of your claim, we are
10 unable to approve your claim for benefits. ... You have the right to
S 11 bring a legal action for benefits under the Employee Retirement
’ 12 Income Security Act of 1974 (ERISA) section 502(a) following an
Y) 13 adverse benefit determination on appeal.”
© 14 e November 21, 2019: “After completing our review of your claim, we
© 15 are unable to approve your claim for benefits. ... You have the right
(a 16 to bring a legal action for benefits under the Employee Retirement
ay 17 Income Security Act of 1974 (ERISA) section 502(a) following an
18 adverse benefit determination on appeal.”
19 e October 26, 2020: “After completing our review of your claim, we
20 must uphold our prior determination to deny Ms. Garcia’s claim.
21 ...At this point in time Ms. Garcia has exhausted all administrative
22 levels of appeal and no further appeals will be considered.
23 ...Please note that Ms. Garcia has the right to bring a legal action
24 for benefits under the Employee Retirement Income Security Act of
25 1974 (ERISA) section 502(a) following an adverse benefit
26 determination on appeal.”
27 15. In so doing, LINA unreasonably and unlawfully failed to timely identify the
28 medical personnel who reviewed Plaintiff's file; relied upon the opinions of physicians

-5-

 

COMPLAINT
Case 2:20-cv-10473-JFW-GJS Document1 Filed 11/16/20 Page 6of8 Page ID #:6

o—_

who were financially biased and/or not qualified to refute the findings of Plaintiff's board

 

2 certified physicians; relied strictly upon physical requirements of occupations instead of
3 taking into consideration the non-exertional requirements of Plaintiff's regular, or any,
4 occupation; and misrepresented the terms of the Policies.
5 16. Additionally, LINA knew, or should have known, that the documentation
6 submitted to and/or obtained by LINA clearly substantiated Plaintiff's disability and
7 entitled her to benefits under the Plans.
8 17. | Todate, even though Plaintiff has been disabled, LINA has not paid
9 Plaintiff any disability benefits under the Policies. The unlawful nature of LINA’s denial
10 decisions is evidenced by, but not limited to, the following:
S 11 ° LINA engaged in procedural violations of its statutory obligations under
G 12 ERISA, including, but not limited to, failing to promptly identify the medical
Y) 13 consultants who reviewed her file; failing to timely advise Plaintiff of what
c 14 specific documentation it needed from her to perfect her claims; and
LO) 15 ° LINA ignored the obvious, combed the record, and took selective evidence
(Q 16 out of context as a pretext to deny Plaintiff's claims; and
17 ° LINA ignored the opinions of Plaintiff's board certified treating physicians
18 and/or misrepresented the opinions of Plaintiff's treating physicians.
19 Deference should be given to the treating physicians’ opinions as there are
20 no specific, legitimate reasons for rejecting the treating physicians’ opinions
21 which are based on substantial evidence in the claim file. Further, LINA’s
22 highly conflicted physicians’ opinions do not serve as substantial evidence
Z3 as they are not supported by evidence in the claim file nor are they
24 consistent with the overall evidence in the claim file.
25 18. Additionally, ERISA imposes higher-than-marketplace quality standards
26 on insurers. It sets forth a special standard of care upon a plan administrator, namely,
27 that the administrator “discharge [its] duties” in respect to discretionary claims
28 processing “solely in the interests of the participants and beneficiaries” of the plan, §

een

 

COMPLAINT
Case 2:20-cv-10473-JFW-GJS Document1 Filed 11/16/20 Page 7 of 8 Page ID #:7

1 1104(a)(1); it simultaneously underscores the particular importance of accurate claims
processing by insisting that administrators “provide a ‘full and fair review’ of claim
denials,” Firestone, 489 U.S., at 113 (quoting § 1133(2)); and it supplements
marketplace and regulatory controls with judicial review of individual claim denials, see
§ 1132(a)(1)(B).

19. As adirect and proximate result of LINA’s failure to provide Plaintiff with
disability benefits, Plaintiff has been deprived of said disability benefits owed under the
Plans.

32. Asa further direct and proximate result of the denial of benefits, Plaintiff

So Oo OA NO oO KF W DN

has incurred attorney fees and costs to pursue this action, and is entitled to have such
11 fees and costs paid by defendants pursuant to 29 U.S.C. § 1132(g)(1), ERISA §

12 502(g)(1).

13 33. | Acontroversy now exists between the parties as to whether Plaintiff was
14 disabled as defined in the Plans. Plaintiff seeks the declaration of this Court that she

15 met the Plans’ definitions of disability and consequently is entitled to all benefits from

S
©
a
©
=
(

16 the Plans to which she might be entitled while receiving disability benefits, with

   

(ea 17 reimbursement of all expenses and premiums paid for such benefits from the beginning
18 of her claim. In the alternative, Plaintiff seeks a remand for a determination of Plaintiff's
19 claim consistent with the terms of the Plans.

20 WHEREFORE, Plaintiff prays for relief against Defendant as follows:
21 1. An award of benefits in the amount not paid Plaintiff beginning on or about
22 March 30, 2019, together with interest at the legal rate on each monthly payment from
23 the date it became due until the date it is paid; plus all other benefits from the Plans to
24 which she might be entitled while receiving disability benefits, with reimbursement of all
20 expenses and premiums paid for such benefits or, in the alternative, a remand for a
26 determination of Plaintiff's claim consistent with the terms of the Plans;
27 2. An order determining Plaintiff is entitled to disability payments/benefits so
28 long as she remained disabled as defined in the Plans;

os F

 

COMPLAINT
Case 2:20-cv-10473-JFW-GJS Document1 Filed 11/16/20 Page 8of8 Page ID #:8

—_

3. For reasonable attorney fees and costs incurred in this action; and,

 

 

2 4. For such other and further relief as the Court deems just and proper.
2S
4
5 Dated: November 16, 2020 LarrasLaw
6
’ FRANK N. Lhe Zo
8 SUSAN B. GRABARSKY
PHILLIP S. BATHER
9 Attorneys for Plaintiff
10 SANDRA GARCIA
S 11
@ 12
on 13
= 14
© 45
(QO 16
17
18
19
20
Zz
22
23
24
25
26
27
28
-8-

 

COMPLAINT
